The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.   

Notice to Applicant
In response to the communication received on 02/04/2022, the following is a Non-Final Office Action for Application No. 17005984.  

Status of Claims
Claims 1-15, 17-19 and 21-22 are pending.
Claims 16 and 20 are cancelled. 
Claims 21 and 22 are new.

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Objections
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See MPEP §608.01(n).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US 20180341915 A1) hereinafter referred to as Narasimhan in view of Ehrman et al. (US 20090099898 A1) hereinafter referred to as Ehrman in further view of Myren et al. (US 10108400 B1) hereinafter referred to as Myren.  

Narasimhan teaches:
Claim 1. A method performed by a computing system, wherein the computing system is one of a group of networked computing systems involved in facilitating a manufacturing of an aircraft, the method comprising: 
generating a plurality of manufacturing task work statements (MTWSs), wherein each MTWS is associated with a task involved in the manufacturing of the aircraft, wherein each MTWS comprises smart contract data and computer code, wherein the smart contract data specifies resources required to complete the task and a priority level of the task relative to tasks with which other MTWSs of the plurality of MTWSs are associated, and wherein the computer code represents conditional logic for determining whether the smart contract data satisfies one or more conditions for completing execution of the MTWS (¶0023 By enhancing accountability of each participant in the supply chain, blockchain can also prevent counterfeiting of components and ensure that each part being used in manufacturing the aircraft comes from a genuine partner supplier. Smart contracts facility 209 may be leveraged to introduce automation and improvement in the business process of maintaining logs of aircraft parts—alerting aircraft owner as to which parts are due to be inspected for maintenance and repair. ¶0025 It should be noted that the regulatory certificate tracking and management system 200 may be implemented in programmable hardware devices such as programmable gate arrays, programmable array logic, programmable logic devices, and so forth. Alternatively, the system 200 may be implemented in software for execution by various types of processors. An identified engine of executable code may, for instance, include one or more physical or logical blocks of computer instructions which may, for instance, be organized as an object, procedure, function, module, or other construct), and
receiving system state information indicating (i) a schedule according to which the aircraft is to be manufactured, (ii) resources available for use in executing the plurality of MTWSs, and (iii) one or more aircraft certification requirements with which the tasks involved in the manufacturing of the aircraft are to comply (¶0017 As stated above, each of the entities 101-106 is required to obtain an airworthiness certificate from a regulatory authority (for example, Federal Aviation Administration (FAA)). It is also required that all the certificates and shipments are tracked with reference to the airworthiness throughout the life of the aircraft for quality audits and security purpose. The regulatory authority has elaborated and placed requirements for certificate tracking of airworthiness approval certification. ¶0023 By enhancing accountability of each participant in the supply chain, blockchain can also prevent counterfeiting of components and ensure that each part being used in manufacturing the aircraft comes from a genuine partner supplier. Smart contracts facility 209 may be leveraged to introduce automation and improvement in the business process of maintaining logs of aircraft parts—alerting aircraft owner as to which parts are due to be inspected for maintenance and repair.); 
executing the plurality of MTWSs based on the system state information (¶0023 The application of blockchain technology provides an automatic audit trail, thereby enabling tracking and tracing of the state of a digital asset such as FAA 8130 certificate of the smallest component … ensure that each part being used in manufacturing the aircraft comes from a genuine partner supplier. Smart contracts facility 209 may be leveraged to introduce automation and improvement in the business process of maintaining logs of aircraft parts—alerting aircraft owner as to which parts are due to be inspected for maintenance and repair.); and  
storing, in a respective data block of a blockchain-based distributed ledger accessible by the group of networked computing systems, an end state result of the execution of each MTWS of the plurality of MTWSs (¶0029 In some embodiments, registering the plurality of entities at step 301 includes creating a blockchain network comprising a plurality of nodes, and a single shared ledger for the plurality of nodes for storing the plurality of records. In such embodiments, registering the plurality of entities at step 301 further includes registering the plurality of entities as the plurality of nodes in the blockchain network. Additionally, in such embodiments, the blockchain network is a permissioned blockchain network. Further, in such embodiments, a permission to access the blockchain network is managed by at least one of the plurality of entities. Moreover, in such embodiments, the transaction among two or more of the plurality of entities is authorized based on a consensus. In such embodiments, updating the record from among the plurality of records at step 303 includes creating a verifiable immutable transaction block corresponding to the transaction, and updating the record based on the verifiable immutable transaction block.).
Although not explicitly taught by Narasimhan, Ehrman teaches in the analogous art of system for managing work requests for mobile assets:
a priority level of the task relative to tasks with which other MTWSs of the plurality of MTWSs are associated (¶0243 The priority that each work request is given regarding when it should be evaluated and assigned may be determined by the work request start date assigned to each work request. If the requested start date of the work request is older than the current system time, then the work request is preferably entitled to be processed and evaluated. The older the request start date, the higher priority level is assigned to the work request. ¶0302 In other embodiments, the work request assignment engine 3320 may prioritize work requests based upon a priority level assigned by the user or give preference to work requests submitted by a LAC. In assigning work requests, the work request assignment engine 3320 may also factor the position of a LAC in a manufacturing hierarchy.);
wherein the computer code further comprises logic or facilitating communication between the MTWS and one or more other MTWSs of the plurality of MTWSs, the communication comprising (i) reporting, to the one or more other MTWSs, a status of the MTWS and an end result of the execution of the conditional logic, (ii) dynamically adjusting an execution order of a subset of the plurality of MTWSs associated with a subset of components of the aircraft, and (¶0210 The tasks associated with the work requests may be assigned to an operator and dispatched to a vehicle asset communicator (VAC) coupled to the operator's mobile asset/vehicle via the paging system described above, or another suitable form of communication. Once the operator receives the task, he/she may have an option to accept or decline the work request using the interface of the VAC. Upon completion, the operator may indicate that the task has been or cannot be completed using the VAC interface, and the message may be transmitted to the work request dispatch engine 200 and processed as having been completed. For example, the operator may deliver a load to a location and indicate using the VAC that the work request is complete. Similarly, the operator may arrive at a pick up location and find that the item to be picked up is missing, and may indicate using the VAC that the work request cannot be completed.  ¶0276 The work request receipt interface 270 is preferably tasked with populating the work request queuing table. The work request queuing table may be processed and evaluated by the work request assignment engine 280 to order and stage work requests in conjunction with the work request handler module 290 via the wireless paging architecture. Within the queuing table, the status field of the work request may dictate how the work request assignment engine 280 will process and handle the work request. A set of available status values and/or identifiers may serve an internal loop-up constant to depict possible pending processing actions. As the responses to the work requests are evaluated and processed by the work request handler module 290 as described above, their status in the queuing table may be updated as necessary. ¶¶0306-0307 The LAC handler module 3340 may also update the LAC pending work request table as certain work requests are completed. At 3713, the user may select a work request that has been completed from a list of pending requests displayed by the LAC. After selecting the work request, the user may indicate that the work request has been completed. For example, the user may have received the parts he/she ordered and can use the LAC to notify the LAC handler module 3340 that the work request is now complete. At 3714, the LAC may transmit the completion message to the LAC handler module 3340. Upon receiving the completion message from the LAC, at 3715, the LAC handler module 3340 may process the message to determine which work request it applies to. The LAC handler module 3340 may move the completed work request from the LAC pending work request table to the LAC completed work request table.);  
a schedule according to which the aircraft is to be manufactured (¶0196 FIG. 24 is an exemplary block diagram 2400 indicative of a method for managing scheduled maintenance of assets. The process starts at step 2402. At step 2404, schedule maintenance due for an asset by a predetermined expiration date is determined. The determination may be made manually or automatically. ¶0209 In an industrial setting, the work request dispatch engine 200 may receive internal requests. For example, in a manufacturing facility, a work unit may request from storage necessary parts that are running low using a electronic interface located at the work unit station such as a line asset communicator (LAC). The work request dispatch engine 200 may receive this request and assign a mobile asset the task of completing this work request. Again, the work request dispatch engine 200 may make this determination based upon a set of heuristics and at least the current operational status of the asset.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing work requests for mobile assets of Ehrman with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan for the following reasons:  
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Narasimhan ¶0002 teaches that it is desirable and required that certificates and shipments are tracked with reference to airworthiness throughout life of the aircraft for quality audits and security purpose; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Narasimhan ¶0023 teaches that blockchain technology provides an automatic audit trail and blockchain can also prevent counterfeiting of components and ensure that each part being used in manufacturing the aircraft comes from a genuine partner supplier., and Ehrman teaches scheduling and priority levels; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Narasimhan at least the above cited paragraphs, and Ehrman at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for managing work requests for mobile assets of Ehrman with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
Although not explicitly taught by Narasimhan in view of Ehrman, Myren teaches in the analogous art of rapid avionics development environment:
 (iii) exchanging, with the one or more other MTWSs, available resources to be used when completing the task of the MTWS and one or more corresponding other tasks of the one or more other MTWSs, wherein the exchanging is based at least in part on a history of past task performance by the MTWS (C.2 L.62 Script partitions are executed with well-defined resource allocations to track the execution of each script component. In one embodiment, the development framework allows each script partition to be independently replaced with traditional non-script-based executable code that complies with all standards for obtaining necessary certifications. C.6 L.20 memory is pre-allocated and managed by the deterministic script engine 502 to allow reuse of an off-the-shelf dynamic memory design typical of existing script interpreter software. In one exemplary embodiment, where a script 504 is partitioned into functional elements and each functional element is allocated a segregated memory space, the deterministic script engine 502 could de-allocate or re-allocate memory spaces previously allocated to completed functional elements where the deterministic script engine 502 has determined that memory allocation was insufficient to conform to one or more certification standards associated with the script 504. C.8 L.8 Each software function is then executed 610 in a separate thread while the thread uptime values are tracked 612. During execution, metrics relevant to avionics certification are recorded 614. In at least one embodiment, the avionics software development system receives 616 input from one or more portable code elements, converts 618 the input into a different format suitable for use by the runtime software functions, and transfers 620 the converted input to a second portable code element. In at least one embodiment, the avionics software development system interpolates and represents 622 textual software commands into graphical form and vice versa, and updates 624 textual and graphical representations in real time as they are manipulated. Claim 7. An avionics software development environment comprising: a processor, configured to execute: a script editing element; a script engine for interpreting a script to a runtime executable format; a resource allocation processing element; a data storage element comprising a set of input parameters corresponding to one or more certification metrics for an avionics software package);  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rapid avionics development environment of Myren with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan in view of Ehrman for the following reasons:  
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Narasimhan ¶0002 teaches that it is desirable and required that certificates and shipments are tracked with reference to airworthiness throughout life of the aircraft for quality audits and security purpose; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Narasimhan ¶0023 teaches that blockchain technology provides an automatic audit trail and blockchain can also prevent counterfeiting of components and ensure that each part being used in manufacturing the aircraft comes from a genuine partner supplier, Ehrman teaches scheduling and priority levels, and Myren Abstract teaches avionics development environment based on high level interpreted language for rapid creation and deployment; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Narasimhan in view of Ehrman at least the above cited paragraphs, and Myren at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the rapid avionics development environment of Myren with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan in view of Ehrman.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Narasimhan teaches:
Claim 2. The method of claim 1, wherein receiving the system state information comprises receiving system state information indicating (i) the schedule, (ii) the resources, (iii) the one or more aircraft certification requirements, and (iv) a physical space available within a manufacturing environment for use in executing at least one MTWS of the plurality of MTWSs using the resources (¶0022 all transactions in blockchain network are performed through verifiable immutable transaction blocks 210. Thus, any transaction may not be altered or deleted. Further, blockchain based technology provides for distributed database, and single public ledger facility or shared ledger facility 208, thereby allowing instant availability of digital assets or changes to all participating nodes or entities 202-207 in the blockchain network. ¶0024 The interface program uses blockchain based smart contracts facility 209 and shared ledger facility 208 for creating new block reference when a new 8130 certificate record is created. After creating new block reference, the validations of the supply nodes 202-207, and certificates may be managed. Further, the changes to the certificates like shipments and linkages of each certificate with any other certificate may be properly managed. Additionally, the system 200 helps to retrieve history related to each form and their changes for performing audit.).

Narasimhan teaches:
Claim 3. The method of claim 1, wherein receiving the system state information comprises receiving system state information indicating (i) the schedule, (ii) the resources, (iii) the one or more aircraft certification requirements, and (iv) an amount of time available for executing at least one MTWS of the plurality of MTWSs using the resources (¶0024 The interface program uses blockchain based smart contracts facility 209 and shared ledger facility 208 for creating new block reference when a new 8130 certificate record is created. After creating new block reference, the validations of the supply nodes 202-207, and certificates may be managed. Further, the changes to the certificates like shipments and linkages of each certificate with any other certificate may be properly managed. Additionally, the system 200 helps to retrieve history related to each form and their changes for performing audit.).

Narasimhan teaches:
Claim 4. The method of claim 1, wherein storing, in the respective data block of the blockchain-based distributed ledger, the end state result comprises storing the end state result in the respective data block of a blockchain-based distributed ledger that includes other data blocks that store a history of previously-executed MTWSs and end state results for the previously- executed MTWSs (¶0021 Each of the entities 202-207 may be accessible by authorized parties based on a shared ledger facility 208, provided by the single private the communication network 201, for storing certificates or digital assets. For example, the shared ledger facility 208 may be similar to or based on blockchain shared ledger facility. Further, the system 200 provides for instant sharing of certificates or digital assets, such as form 8130 and form 8130-3. In some embodiments, the system 200 may also facilitate tracking of changes in the digital assets like approved quantity against shipped quantity via smart contracts facility 209.).

Narasimhan teaches:
Claim 5. The method of claim 1, wherein storing, in the respective data block of the blockchain-based distributed ledger, the end state result of the execution of each MTWS of the plurality of MTWSs comprises storing, in the respective data block of the blockchain-based distributed ledger, an end state result that indicates (i) whether each MTWS of the plurality of MTWSs was successfully executed and (ii) whether each MTWS of the plurality of MTWSs was performed as scheduled (¶0044 the techniques may be extended, by configuring smart contracts, to detect imminent maintenance, repair schedules, and to subsequently notify concerned suppliers/MROs. In some embodiments, the techniques described in the various embodiments discussed above employ a blockchain based tracking mechanism to achieve the above objectives and advantages.).

Although not explicitly taught by Narasimhan, Ehrman teaches in the analogous art of system for managing work requests for mobile assets:
Claim 6. The method of claim 1, wherein the one or more conditions comprise a condition that the resources available for use in executing the plurality of MTWSs include a quantity of a particular resource that is within a threshold range of the resources required to complete the task specified by the smart contract data (¶0259 The work request heuristics evaluator may access a list of currently operational assets and analyze the parameters related to the assets to determine which is best suited for the work request. The parameters of the asset/operator may include, but are not limited to, whether the operator and asset are currently active, operational status of the vehicle, type of vehicle, tasks currently assigned to the vehicle, duration of operation of the asset/operator, asset and operator location, etc. For example, if the work request parameters indicate the task requires a forklift, the work request heuristics evaluator can preferably consider only assets that are identified as forklifts.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing work requests for mobile assets of Ehrman with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan for the following reasons:  
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Narasimhan ¶0002 teaches that it is desirable and required that certificates and shipments are tracked with reference to airworthiness throughout life of the aircraft for quality audits and security purpose; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Narasimhan ¶0023 teaches that blockchain technology provides an automatic audit trail and blockchain can also prevent counterfeiting of components and ensure that each part being used in manufacturing the aircraft comes from a genuine partner supplier., and Ehrman teaches scheduling and priority levels; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Narasimhan at least the above cited paragraphs, and Ehrman at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for managing work requests for mobile assets of Ehrman with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Although not explicitly taught by Narasimhan, Ehrman teaches in the analogous art of system for managing work requests for mobile assets:
Claim 7. The method of claim 1, wherein the one or more conditions comprise a condition that the computing system has completed execution of MTWSs whose smart contract data specifies priority levels that are higher than the priority level of the MTWS (¶0243 The priority that each work request is given regarding when it should be evaluated and assigned may be determined by the work request start date assigned to each work request. If the requested start date of the work request is older than the current system time, then the work request is preferably entitled to be processed and evaluated. The older the request start date, the higher priority level is assigned to the work request. ¶0302 In other embodiments, the work request assignment engine 3320 may prioritize work requests based upon a priority level assigned by the user or give preference to work requests submitted by a LAC. In assigning work requests, the work request assignment engine 3320 may also factor the position of a LAC in a manufacturing hierarchy.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system for managing work requests for mobile assets of Ehrman with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan for the following reasons:  
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Narasimhan ¶0002 teaches that it is desirable and required that certificates and shipments are tracked with reference to airworthiness throughout life of the aircraft for quality audits and security purpose; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Narasimhan ¶0023 teaches that blockchain technology provides an automatic audit trail and blockchain can also prevent counterfeiting of components and ensure that each part being used in manufacturing the aircraft comes from a genuine partner supplier., and Ehrman teaches scheduling and priority levels; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Narasimhan at least the above cited paragraphs, and Ehrman at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the system for managing work requests for mobile assets of Ehrman with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Narasimhan teaches:
Claim 8. The method of claim 1, wherein the resources available for use in executing the plurality of MTWSs include aircraft parts, tools, and engineers (¶0023 Smart contracts facility 209 may be leveraged to introduce automation and improvement in the business process of maintaining logs of aircraft parts—alerting aircraft owner as to which parts are due to be inspected for maintenance and repair.).

As per claims 9-15 & 17-19, the non-transitory computer readable medium & system tracks the method of claims 1-7 & 1-3, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-7 & 1-3 are applied to claims 9-15 & 17-19, respectively.  Narasimhan discloses that the embodiment may be found as a non-transitory computer readable medium & system (Fig. 1 and ¶0034).

Although not explicitly taught by Narasimhan in view of Ehrman, Myren teaches in the analogous art of rapid avionics development environment:
Claim 21. The method of claim 1, wherein storing, in the respective data block of the blockchain-based distributed ledger, the end state result of the execution of each MTWS of the plurality of MTWSs comprises storing, in the respective data block of the blockchain-based distributed ledger, an end state result that indicates (i) a summary of contract data that was changed across all the MTWSs, wherein the summary comprises a summary of resources that were exchanged with the one or more other MTWSs, (ii) a binary indication of whether the aircraft meets all of the one or more aircraft certification requirements, and (iii) which of the one or more aircraft certification requirements, if any, were not met upon completion of the aircraft (C.2 L.44 Certification specifications and requirements include, but are not limited to, acceptable ranges of input and output parameters, acceptable worst case execution time, acceptable error handling, etc. The development framework produces runtime executables to run on target avionics hardware 106 by partitioning scripts into well-defined executable units. C.8 L.8 Each software function is then executed 610 in a separate thread while the thread uptime values are tracked 612. During execution, metrics relevant to avionics certification are recorded 614. In at least one embodiment, the avionics software development system receives 616 input from one or more portable code elements, converts 618 the input into a different format suitable for use by the runtime software functions, and transfers 620 the converted input to a second portable code element. In at least one embodiment, the avionics software development system interpolates and represents 622 textual software commands into graphical form and vice versa, and updates 624 textual and graphical representations in real time as they are manipulated.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rapid avionics development environment of Myren with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan in view of Ehrman for the following reasons:  
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Narasimhan ¶0002 teaches that it is desirable and required that certificates and shipments are tracked with reference to airworthiness throughout life of the aircraft for quality audits and security purpose; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Narasimhan ¶0023 teaches that blockchain technology provides an automatic audit trail and blockchain can also prevent counterfeiting of components and ensure that each part being used in manufacturing the aircraft comes from a genuine partner supplier, Ehrman teaches scheduling and priority levels, and Myren Abstract teaches avionics development environment based on high level interpreted language for rapid creation and deployment; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Narasimhan in view of Ehrman at least the above cited paragraphs, and Myren at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the rapid avionics development environment of Myren with the system for tracking and managing regulatory certificates of aircraft components of Narasimhan in view of Ehrman.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS GILLS/              Primary Examiner, Art Unit 3623